Citation Nr: 0636073	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  00-21 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Nashville, 
Tennessee, that denied the veteran's claims on appeal.  

The Board notes that, recently, the veteran expressed 
disagreement with the effective date assigned for his non 
service connected pension; as this issue has yet to be 
adjudicated, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for headaches 
and a psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have hearing loss in service; the 
evidence of record does not show that the veteran has a 
currently diagnosed hearing loss disability.

2.  The veteran did not exhibit COPD in service; a clear 
preponderance of the evidence of record is against a finding 
that the veteran's currently diagnosed COPD is related to 
service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred or aggravated 
in service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  COPD was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that some of the veteran's claims were 
initially adjudicated prior to the enactment of the VCAA in 
November 2000.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA- administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ- decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(West 2002 & Supp. 2005) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2001, 
October 2001, August 2002, May 2003, and April 2004.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's private treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying two of these service connection 
claims, and remanding two, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's private treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection for certain conditions may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the clear preponderance of the evidence of 
record shows that the veteran, at no time, either during or 
subsequent to service, has been diagnosed with any hearing 
loss disability.  The veteran's audiological test from his 
separation examination dated October 1975 found no auditory 
threshold in any testing frequency to be higher than 25, 
which would therefore not constitute a hearing disability for 
VA purposes under 38 C.F.R. § 3.385.  Since that time, the 
veteran's medical treatment records contain no indication of 
any complaints of, or treatment for, any hearing disability 
whatsoever.  Although the veteran has reported that he 
believes that he has hearing loss due to exposure to acoustic 
trauma in service, no evidence has been presented to indicate 
that the veteran currently has a hearing loss disability.  
Incumbent on a grant of service connection is a finding that 
the veteran has the disability for which service connection 
is claimed.  With no evidence having been presented to 
indicate that the veteran has any diagnosis of hearing loss, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for chronic 
obstructive pulmonary disease (COPD).  In this regard, the 
Board notes that the veteran did have several acute 
respiratory problems in service; to include being seen in 
January and February 1974 for an upper respiratory 
infection/bronchitis, and in September 1974 for a finding of 
acute respiratory disease.  However, these acute conditions 
appear to have resolved without residuals, as there is no 
further treatment in the veteran's service medical records 
for these disabilities.  Although the veteran's report of 
medical history dated October 1975 indicates that he reported 
frequent rhinitis with shortness of breath, the veteran's 
report of separation examination dated October 1975 notes no 
respiratory problems.  Similarly, a report of VA examination 
dated June 1981 does not note any respiratory problems, and a 
chest X-ray from that examination noted the veteran's lungs 
to be normal.  In addition, chest X-rays from August and 
December 1982 were also noted to be normal.  The veteran was 
not seen again for any major respiratory problems until he 
was treated in January and May 1997 for bronchitis; and was 
diagnosed in July 1998 with bronchitis and emphysema.  X-rays 
from July and December 2000 noted the veteran to have a 
diagnosis of COPD.  Thus, with no evidence having been 
presented which indicates that the veteran was diagnosed with 
a chronic respiratory disability any earlier than over 20 
years after his separation from service, and with no evidence 
having been presented which links his current COPD to 
service, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for bilateral 
hearing loss and COPD because there is no evidence of 
pertinent disability in service or, in the case of the 
hearing loss, even after service.  While there is a post 
service diagnosis of COPD, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and 
pertinent disability not being exhibited after service or the 
first suggestion of pertinent disability many years after 
active duty, relating hearing loss or COPD to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) is denied.


REMAND

As to the veteran's claim of service connection for 
headaches, the veteran's service medical records indicate 
that the veteran was found in February 1974 to have a tension 
headache, possibly in conjunction with an upper respiratory 
infection he had at the same time.  The veteran was only 
treated for this one time, after which this apparently 
cleared without residuals.  The veteran was placed on a 
profile due to that headache for one day.  In addition, the 
veteran's report of medical history prior to separation, 
dated October 1975, indicates that he reported infrequent 
headaches since a myelogram in September 1975.  The veteran's 
report of medical examination dated October 1975 found the 
veteran's head and neurological systems to be normal, and 
noted no finding of any headaches.  However, since the 
veteran's separation from service, he has been seen 
periodically for treatment for headaches; specifically, 
private treatment records clearly indicate that the veteran 
was seen as early as 1979 for complaints of severe headaches; 
and was found in April 1998 to have a diagnosis of daily 
headaches.  

As to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, the Board does note 
that the veteran was seen once in service, in February 1974, 
for an episode of acute anxiety.  At that time, the veteran 
was reported to have overdosed on aspirin because of 
depression due to family problems.  He was diagnosed with 
anxiety reaction due to stress of family problems and basic 
combat training.  The veteran was noted on his report of 
medical history dated October 1975 to have resolving 
depression; the veteran's October 1975 separation examination 
showed the veteran to be psychiatrically normal.  The veteran 
was again seen in October 1980 with a situational stress 
reaction due to job related issues.  He was seen in December 
1995, and diagnosed with anxiety and depression.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any chronic 
headache disability.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
For any headache disability found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
it is related to service.  The examiner 
is asked reconcile any opinion with the 
veteran's service medical records which 
show the veteran's complaints of 
headaches subsequent to a myelogram 
conducted in September 1975.  A complete 
rationale for any opinion expressed 
should be included in the report.

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
nature and etiology of any diagnosed 
psychiatric disability.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
For each psychiatric disability 
identified, the examiner should indicate 
whether there is a 50 percent probability 
or greater that it is related to service.  
The examiner is asked reconcile any 
opinion with the veteran's service 
medical records which show a diagnosis in 
February 1974 of acute anxiety.  A 
complete rationale for any opinion 
expressed should be included in the 
report.

3.  Thereafter, the RO should re-
adjudicate the claims.  If any benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


